 Case: 4:21-cv-00287-AGF Doc. #: 38 Filed: 07/26/21 Page: 1 of 2 PageID #: 939


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

STATE OF MISSOURI, et al.,
                                             )
                                             )
               Plaintiffs,                   )
                                             )
          v.                                 )          Case No. 4:21-CV-00287-AGF
                                             )
JOSEPH R. BIDEN JR., et al.,                 )
                                             )
               Defendants.                   )

                                         ORDER

       IT IS HEREBY ORDERED that a hearing on Plaintiffs’ motion for preliminary

injunction (ECF No. 17) and Defendants’ motion to dismiss (ECF No. 27) is set for

Friday, August 20, 2021 at 1:00 p.m. The hearing will take place by Zoom. Hearing

participants are directed to use the following Zoom log in information: Meeting ID: 161

444 0464; Password: 973200. Each side shall have approximately 25 minutes for

argument.

       Members of the general public who wish to listen to the hearing are directed to

call 1-669-254-5252; Meeting ID: 161 444 0464. Non-case participants must remain

muted throughout the entire proceedings. Pursuant to Local Rule 13.02, all means of

photographing, recording, broadcasting, and televising are prohibited in any courtroom,

and in areas adjacent to any courtroom, except when authorized by the presiding judge.

This includes proceedings ordered by the Court to be conducted by phone or video.

       IT IS FURTHER ORDERED that, no later than August 2, 2021, the parties shall

file a notice advising the Court whether they agree to permit the Court to livestream
 Case: 4:21-cv-00287-AGF Doc. #: 38 Filed: 07/26/21 Page: 2 of 2 PageID #: 940


audio of the above-noted hearing on the Court’s YouTube channel, pursuant to the United

States Judicial Conference’s pilot program permitting certain district courts to livestream

audio of proceedings in civil cases of public interest with the consent of the parties.




                                           AUDREY G. FLEISSIG
                                           UNITED STATES DISTRICT JUDGE

Dated this 26th day of July, 2021.




                                              2
